The plaintiff allegedly slipped and fell on a terrace in a building owned by the defendant Luna Park Housing Corporation and managed by the defendant Douglas Elliman Property Management. The terrace was exposed to the elements. At the time of the accident, the floor of the terrace was wet due to an earlier rainstorm.
The defendants demonstrated their prima facie entitlement to judgment as a matter of law by establishing that the accident did not occur as a result of a dangerous or defective condition (see Medina v Sears, Roebuck & Co., 41 AD3d 798, 799 [2007]; cf. Cavorti v Winston, 307 AD2d 1018, 1019 [2003]; Bacon v Altamont Farms, 33 AD2d 708, 708-709 [1969], affd 27 NY2d 936 [1970]). In opposition, the plaintiff failed to raise a triable issue of fact (see Richardson v Campanelli, 297 AD2d 794 [2002]; Sadowsky v 2175 Wantagh Ave. Corp., 281 AD2d 407, 408 [2001]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Covello, J.P, Angiolillo, Balkin and Sgroi, JJ., concur. [Prior Case History: 22 Misc 3d 1131(A), 2009 NY Slip Op 50398(U).]